Title: From James Madison to John Lee, [ca. 26 April] 1797
From: Madison, James
To: Lee, John


Dear Sir[ca. 26 April 1797]
I find by your letter to my father within acknowledged that you have not discontinued your obliging attention to my little matters committed to your care. My father has already informed you that one of the patents is not to be found, if it ever issued. It seems probable, I think as it is not [to] be found or any account of it obtained in the office at Richmond that no proceeding in the business took place beyond the survey &c. It may be well however to examine at the proper sources in Kentucky. If the negative proof should be satisfactory, that the patent has not issued, the suit as to that object can be accomodated to the form in which the claim will then lie. As to instructions for your guidance, It does not occur to me that any particular ones that I could give would be of importance. The choice of a lawyer I cheerfully leave to your better judgment. The explanation of the case, with the naming of the witnesses, you can execute better than any one else. The mode of instituting & conducting the suit, the lawyer himself will of course best understand. The advances & expences requisite for the purpose, I would be glad to relieve you from altogether, if a good conveyance & a tolerable estimate could be had. But as it [is] uncertain who will be the bearer of this, I must ask the favor of you to try whether you can not negociate an order on me which shall be punctually & certainly paid; & if this can not be done, rather than incur delay, I must beg you to put the business in motion out of your own purse, which shall be indemnified with as little delay as possible. I have not time to write to Col. R. Taylor, will you be so good as to ask whether he has ever executed a conveyance of the land due to Nelly, & myself by his bargain with my deceased brother; & if he has not, & there be no objections to his doing it, to request him to execute & forward it. I inclose herewith some of our latest Newspapers which will give you the latest intelligence we have here. With my best respects to Mrs. Lee, & our friends generally I am Dear Sir Yr. Obedt. friend & servt.
Js. Madison Jr
